DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims refer to a temporal filter on the first and/or second image, but according to claim 1 the first/second image is a single image and not a sequence of images. In claim 15 it is as well not clear to which images is applied the second temporal filter; and claim 17 refers to a third image, but no third image has been defined beforehand. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D11 or D22 or D3.3
With regard to claim 1, D1 teach one or more processors; anda computer readable medium storing instructions that, when executed by the one or more processors, cause the imaging device to perform functions comprising: capturing a first image and thereafter a second image (see D1 301 on fig. 3, D2: 620 and 610 on fig. 6, D3 block 10); making a determination of whether or not a difference between the first image and the second image is greater than a threshold value (D1,303 and 304 on fig. 3, D2 720 on fig. 7 and [0076], D3 block 31); generating a third image by processing the second image using an image processing algorithm that corresponds to the determination (D1,313 on fig. 3; D2 730 and 740 on fig. 7; D3 thermal image and visible image are fused); and displaying the third image (the HDR image generated in D1, fig. 3 is to be displayed; in D2 as well the final image is to be displayed; D3 fig. 7 for example). 
With regard to claim 19-20, see discussion of claim 1. 
With regard to claims 5-7, 9-14 and 16, Examiner takes Official Notice to the fact that the pre-processing steps recited in the claims are extremely well known in the art before the effective filing date. One skilled in the art would have been motivated to utilize the pre-processing steps in order to reduce noise, normalizing, enhancing the image etc. 
With regard to claim 18, see D3 abstract.  
claims 2-4, 8, see D1,303 and 304 on fig. 3, D2 720 on fig. 7 and [0076], D3 block 31: difference calculated per corresponding pixels. 
With regard to claims 15 and 17, the steps merely recite the repitition of steps enumerated in claim 1 for different parts of an image or to different sequence of images. See discussion above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 US Publication No. 2018/0084181.
        2 US Publication No. 2011/0052095.
        3 Machine translation of CN106897653B.